Per Curiam,
In Schively v. Jenkintown, 180 Pa. 196, there was a board walk of long standing but which had been allowed to get out of repair, and the neighbors or persons using it had thrown down boards from time to time for temporary use in keeping out of the mud. At the point where the accident occurred the principal witness, as quoted in the report, testified that “ the bank being pretty high, some eighteen inches above the gutter, and rounded, I have known people to step on these boards and slip.” In one view of the evidence therefore it was a place of danger, especially about dusk when the accident had happened, and the negligence of the borough in permitting it to remain in that condition was necessarily a question for the jury.
In the present case under the facts as stated by the learned judge in entering the nonsuit, there was no sufficient evidence to warrant the inference that the place was dangerous and that the city was negligent in permitting the board to remain there.
Judgment affirmed.